     Case 3:19-cr-00216-DJH Document 66 Filed 11/16/20 Page 1 of 1 PageID #: 295




                             UNITED STATES DISTRICT COURT
                                                                               FILED
                                                                          YMESM L ARMSTRONG, CLERK
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION                           NUV i 6 2020

                                                                                 . ..,jSTRICT COURT.
UNITED STATES OF AMERICA,                                                .• i:clT'N. D1St K~~
V.                                                           Criminal Action No. 3:19-cr-216-DJH

DIONTE ELLISON,                                                                        Defendant.

                                           * * * * *
                ACKNOWLEDGMENT OF WAIVER OF APPEAL RIGHTS



         I hereby acknowledge that as a part of my plea agreement with the United States, I waived

the right to appeal the sentence I just received from the Court.



        November 16, 2020
           Date                                               Defendant's Signature
